Migration to the second generation Schengen Information System (SIS II) - Migration to the second generation Schengen Information System (SIS II) (debate)
The next item is the joint debate on:
the report by Carlos Coelho, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on migration to the second generation Schengen Information System (decision) (12059/1/2008 - C6-0188/2008 -, and
the report by Carlos Coelho, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on migration to the second generation Schengen Information System (regulation) (11925/2/2008 - C6-0189/2008 -.
(PT) Mr President, President-in-Office of the Council, Vice-President of the European Commission, ladies and gentlemen, we are examining two instruments: a regulation and a decision on migration from SISone4ALL to SIS II, including a comprehensive test that will assess whether the level of performance of SIS II is equivalent to that of the current system. These proposals are the result of a change in the migration strategy.
Four points: firstly, the initial plan was to have a migration of 15 Member States in a process lasting around 8 hours. In the meantime, the number of Member States increased to 25, which made the process much more complex and difficult. Secondly, an interim technical architecture will have to be created that will allow SIS1+ and SIS II to operate in parallel for a limited transitional period. This is a wise solution that we should agree to and it will enable us to have a fallback in the event of something going wrong. Thirdly, a technical tool - a converter - will be made available during this interim period that will connect the SIS I central system to the SIS II central system, enabling both to process the same information and ensuring that all Member States stay on the same level. Lastly, the mandate given to the Commission in 2001 expires at the end of this year.
We raised four concerns. Firstly, the need for the European Commission to continue to have a mandate to develop SIS II until it is operational. We are opposed to the idea, which was considered, of the Commission's mandate finishing when work on the C-SIS central system is concluded. Secondly, for there to be a clear definition of the European Commission's competences and of those of the Member States. Thirdly, that all the conditions laid down in No 2 establishing the legal basis for SIS should be fulfilled before the migration of the data takes place. Lastly, that this migration should be carried out in a single, one-shot phase, processed by all Member States.
The proposals we received on 3 September, on the same day that they were approved in Coreper, make major changes to the initial proposals. Normally Parliament should be consulted again when the texts presented involve substantial changes. However, once again, we are up against a tight schedule; the Commission's mandate expires at the end of 2008 and it is essential that the Council approve these proposals at the end of October. Once again Parliament is showing it is living up to its responsibilities and it is not our fault that the process is delayed. As a matter of fact, the changes that have been made do answer most of the concerns outlined in my draft reports, especially in terms of clarifying the Commission's responsibilities and those of the Member States and that the Commission will continue to have a mandate to develop SIS II until it is operational.
In conclusion, I should like to congratulate the French Presidency on the excellent work it has put into achieving a good agreement between the Commission and the Member States, which had looked as if it was going to be difficult. The European Parliament wants to contribute to avoiding further delays and to having SIS II operational by the new date set: 30 September 2009. We are, however, concerned, as various experts have said informally that it is more than likely that this date will once again not be respected.
There are two essential points that the European Parliament considers as key and that all the political groups support. Firstly, that the European Parliament should be updated on a six-monthly basis on the development of the project and, secondly, that the mandate given to the new Commission should not be an open-ended mandate and that a rule be included whereby the European Parliament has to be consulted again if there is a delay of more than one year. We sincerely hope that this time the project will be concluded in a timely fashion and that SIS II can start operating on the scheduled date.
We will now hear from the Council. Mr Jouyet, on behalf of the European Parliament, I would like to thank you for being here all day. I believe that your attentiveness before this Assembly is a reflection of your commitment to Europe.
Mr President, thank you for your kind words. Obviously I return the compliment in terms of commitment to Europe, and to the Vice-President of the Commission, Jacques Barrot.
Mr Coelho, ladies and gentlemen, redesigning the Schengen system is necessary to develop the new functions that crime prevention and border control will demand in future. The 'SISone4ALL' system, Minister, developed on the initiative of the Portuguese Presidency, is a happy compromise that allowed the Member States that joined in 2004 to be included and, more importantly, led to the removal of controls at internal land borders, in December, and then at air borders, in March.
We all felt emotional seeing the last iron curtain come down, seeing Slovak and Austrian ministers symbolically cut down the wooden barrier at the Berg-Petržalka crossing point to the east of Vienna. I think that this is a proud moment for any staunch European supporter, knowing that we have an area of free movement of 3.6 million km2. This is the largest area in the world, although - as you know - the necessary corollary of this great freedom is an electronic system that allows us to identify suspected criminals and to follow the trail of false papers and stolen passports, while applying stringent data protection rules to guarantee individual freedoms. I would like to emphasise this point.
However, as you quite rightly said, the current system does not allow the use of modern technology, even if this complies with the fundamental principles of data protection and especially the principle of proportionality. How can the police be efficient with a central database that does not currently allow them to look at digital photographs of wanted criminals, to identify them with any certainty? This is why the aim of the Schengen II or SIS II information system must be maintained; as you clearly explained, this is the real issue in our debate. Mr President, on behalf of the Council, I would like to thank the Vice-President, Mr Barrot, who, under a new mandate, has agreed to continue overseeing the development of the new SIS central database, in addition to the connection with national databases. I would like to thank him for being personally involved in this project.
The draft texts that you will be asked to vote on tomorrow set out a clearer division of responsibilities between the Member States and the Commission during each phase, whether in terms of project development, final tests, the interim phase, with the converter, or the final migration of one system to another, in the interests of establishing an overall balance between the obligations of Member States and the responsibilities of the European Commission.
I would particularly like to thank Mr Coelho, who has worked swiftly, effectively and imaginatively on this important project, together with his colleagues from the Committee on Civil Liberties, Justice and Home Affairs. I would also ask him to pass on my thanks to the committee chairman, Mr Deprez. Mr Coelho has encouraged support for the texts needed for today's plenary, and these texts incorporate the proposals that you made, Mr Coelho. Parliament's support today allows us to embark on a new phase in the transition to SIS II, in time for the expiry of the Commission's current mandate - an ad hoc mandate, I should point out - which is due to expire on 31 December. I would just like to reassure the Vice-President on this point.
Of course, the launch of the new system represents an enormous technological challenge, and one that was no doubt underestimated at first. In fact, the transfer of 22 million records involving more than 24 parties whose national databases are in different formats is, as you can imagine, no mean feat. However, the efforts that have been made in this project are, I think, up to the task. In view of these technical and financial efforts, the European Parliament deserves to be kept fully informed of the progress and of the difficulties that exist in the transition to the new system. A deadline should be set - as you said, Mr Coelho - to test the new system and check that it will be fully operational - as we all hope - in September next year, as agreed during the Justice and Home Affairs Council Meeting on 6 June.
We realise that we have set ourselves a tight deadline. The technical experts realise this. We can only meet this deadline if everyone is wholeheartedly committed to the SIS II project and shoulders their responsibilities. With this report, the European Parliament is sending out a positive signal this evening by asking perfectly legitimate questions. This is why the Council proposes to unconditionally approve the amendments tabled, which, I should point out, have received the support of all political groups within the European Parliament. Thank you so much for all your hard work.
Mr President, I too would like to thank the Presidency and Mr Jouyet for agreeing just now with Mr Coelho's report, since I truly believe that progress needs to be made in this crucial area now, without delay. I would also like to thank Mr Coelho for his report and for his personal commitment to the success of SIS II. If SIS II ever sees the light of day, then we will owe much to you, Mr Coehlo.
Your report again highlights the level of interest and ongoing support within the European Parliament for plans to develop the second generation Schengen Information System. Evidently, SIS II will be a key tool in the Common Space of Freedom, Security and Justice and, to that end, it is clearly essential that this system should be operational as soon as possible.
I am pleased, therefore, that an agreement has been reached on legal instruments relating to the migration of SIS I to SIS II. This agreement is acceptable because it respects the following three key principles:
a clear delimitation of the tasks and responsibilities of those involved (Member States, Commission, Council);
effective and unambiguous decision-making processes;
the setting of compulsory milestones.
The adoption of this legal framework by October will help ensure that the work necessary for SIS II continues in 2009. It is true, as Mr Jouyet pointed out - you pointed this out, President-in-Office - that 30 September 2009, a date now recognised in the proposed legal instruments on migration, is an ambitious deadline. Even this summer we actually had to suspend some tests with Member States following an informal expert consultation.
The contractor now has a period of 20 days in which to correct the existing problems. However, there is no doubt that we need to keep a close eye on all of the potential problems that might arise and prevent us from keeping to the timetable for SIS II. We are currently in discussion with Member States on the best way of finishing the work on SIS II. We also need to find the right balance between the political priority attached to this system and, at the same time, the guarantee of excellence of the service rendered to the national authorities that will use it.
In any event, the proposed adaptation mechanisms give us some flexibility and oblige us to adopt the necessary transparency with regard to the development plan. Therefore, Mr Coehlo, we are in full agreement with your amendments; that goes without saying.
On the one hand, setting an expiry date for legislative acts on migration for the end of June 2010 will give us sufficient room for manoeuvre in the event of problems with finalising the development of SIS II or with migration. This date will also ensure that SIS II is fully operational by mid-2010.
On the other hand, the twice-yearly presentation by the Commission of reports relating to the development and migration of SIS I to SIS II will ensure that work on SIS II is transparent for the European Parliament.
For my part, Mr President, I would like to emphasise - like Mr Jouyet, speaking on behalf of the Presidency - that for Schengen to truly be a complete success - which it already is - we need SIS II. This is a real technological achievement, illustrating what Europe can do when it decides to use new technology. It is also absolutely essential.
This is why I am extremely grateful to Parliament, which, almost without opposition, has accepted all of these aspects and has approved Mr Coehlo's report.
on behalf of PPE-DE. - (RO) I endorse the rapporteur's proposal of setting the deadline for this new legislative package for 30 June 2010; this is important in order to prevent any possible delays in the implementation of the second generation of the Schengen Information System, SIS II.
The removal of border controls on land and at sea, which started on 21 December 2007, as well as in the air (March 2008) is a relevant step for nine of the ten Member States. The Council decided that border control in the three outstanding states, Cyprus, Romania and Bulgaria, would cease when the operability of the Schengen System has been guaranteed following an evaluation. However, the working of the Schengen System in the three states depends on the working of SIS II in the current Schengen countries. As is known, SIS II was initially scheduled to start operating in May 2007, then it was delayed for December 2008, and now it has been postponed again to September 2009. This rescheduling may trigger delays in the three Member States. We should not forget that all of these three Member States are border states of the European Union and that they have both land and maritime borders.
The first two measures in the Schengen acquis are the removal of border control, its movement to external borders, and common procedures for the control of persons crossing external borders. These measures in the acquis are undermined by the fact that countries such as Romania, Bulgaria and Cyprus depend on the delayed implementation of SIS II in countries which are part of the Schengen Area. Therefore, I call on the Commission and the French Presidency to solve the problem of managing SIS II and to negotiate with the contractor, so as to avoid the imposition of a new timeline for the implementation of SIS II.
Mr President, I wanted to say that Mrs Roure is the shadow rapporteur for this report. She could not be here today and so I am speaking on her behalf and on behalf of the Socialist Group in the European Parliament.
I share the comments made by the rapporteur, whom I thank for his work. This situation is in fact totally unacceptable. The launch of SIS II is considerably behind schedule. We have already had to extend the Commission's mandate once until the end of December 2008 to carry out the migration. The Commission has again fallen way behind schedule and is now asking for an unlimited extension of its mandate to carry out the migration. This seems unacceptable to me, as any future consultation of the European Parliament on this issue would then be impossible.
However, we do not want the migration of SIS to SIS II to be rushed, since this would impact on the quality and security of the data and of the system as a whole. Consequently, every precaution must be taken to ensure that data is protected and that the system is secure. This is why we could agree to moving the calendar back and extending the Commission's mandate to carry out the migration properly.
However, there is no way that this process can continue without democratic scrutiny by the European Parliament. This is why the PSE Group supports the rapporteur, in order to safeguard the powers of the European Parliament.
on behalf of the ALDE Group. - Mr President, I would also like to extend my recognition to the rapporteur of his very good work.
The Schengen Information System is the largest common European database which operates as a joint information system for the Member States. This information can be used by the police and the judiciary when cooperating on criminal matters, as well as for checking individuals at external frontiers or on national territories, and also for issuing visas and residence permits.
The decision to create the second generation of the SIS - SIS II - took account of the need to introduce biometric data and new types of alerts, for instance because of the European arrest warrant. SIS II is also needed to bring on board the new Member States, as we have heard.
The new system was originally scheduled to begin operating in March 2007. We know there have been many delays, and a new timetable was announced providing for it to become operational by the end of this year. And, thanks to the transitional solution presented by the Portuguese Government and also mentioned here by Minister Jouyet, the so-called 'SIS One 4 All', it is now fully operational and it has allowed nine of the new Member Sates to be connected to the SIS. Nevertheless, as underlined by Commissioner Barrot, in this enlarged Schengen area, the reinforcement of security requirements has become even more urgent and can only be fully achieved by a full transition to the next generation of a system.
A must for this transition is that SIS II meets all the legally-defined technical and functional requirements, as well as other requirements such as robustness, response capacity and performance. Parliament is now asked to give its opinion on the two current proposals aiming to establish the legal framework governing the transition. As the ALDE shadow rapporteur, I fully support the line taken by the rapporteur, notably that the Commission shall submit by the end of June 2009, and then by the end of every six-month period, a progress report to the Council and to Parliament concerning the development of SIS II and also concerning the migration from the Schengen Information System to the SIS I+ to the second generation SIS II.
It has been extremely disappointing to face the fact that SIS II is not yet operational. With this new mandate and the rigorous testing that will take place, I hope that SIS II is finally on track to a successful launch by September 2009.
on behalf of the Verts/ALE Group. - Mr President, I would like first of all to thank Mr Coelho for his customary productive work on the reports concerning transition to SIS II. The reports cover mainly technical things, but I would like to look at SIS II from a broader perspective.
Firstly, I would like to acknowledge the fact that the Portuguese presidency provided an opportunity for the 10 new Member States to join the old version of SIS. Otherwise, the new Member States, including my own, would have had to wait at least until September 2009 - in other words, almost two more years.
On the other hand, 'late' does not necessarily mean 'bad'. SIS II will operate under two pillars. Nevertheless, we still do not have a legally binding framework decision on data protection within the third pillar. As SIS II introduces the processing of biometric data, the issue of data protection remains largely unresolved.
I would like to stress that my political group is extremely cautious where biometrics is concerned. Maybe we really have to wait for a solid legal background for data protection before we start using SIS II.
Another field where the operation of SIS might be useful is the entry bans introduced by the Member States for third-country nationals. According to the Schengen Convention, national law is applicable when a person seeks the deletion of an alert concerning him or her. In this respect, the regulation on SIS II provides for better procedural guarantees at European level.
To sum up, in some fields SIS II gives us a better Europe. Nevertheless, we will have to continue working on various significant flaws. If we have to wait in order to get more guarantees, perhaps we should be prepared to wait.
As various organisations that follow the process of communitarisation of justice and home affairs, areas at the very core of States' sovereignty, have emphasised, with the 'migration' of the Schengen Information System to its second version, the characteristics of this information system and database have been extended with the inclusion of new types of alerts, such as the European arrest warrant, the addition of new data categories, such as biometric data, and access being given to new entities. New characteristics and functionalities have also been developed that interlink alerts and connect the system to the visa information system. It is also worth mentioning the worrying possibility that records may be kept, where necessary, for a long period of time, yet I wonder who will decide when this is necessary. Clarification is also needed on the all too vague area of the possible exchange of data with third countries.
It is our belief that this extension compared to the previous system brings with it risks as regards safeguarding citizens' rights, freedoms and guarantees by adding new elements to a database which will be more accessible and which will mean a greater degree of information sharing. Basically, much more than responding to the enlargement to new countries, there is an attempt to adapt SIS to the dangerous preoccupation with security that is part of the increasing communitarisation of home affairs in the European Union, which we reject.
on behalf of the IND/DEM Group. - (SV) Mr President, the subject we are now debating is of much greater importance than others that are regularly debated in this Chamber. We are discussing something as fundamental as the mobility of people within the so-called Schengen area. There is no doubt that this system eases travel for many individuals, but the downside of the system, it has to be said, overshadows its positive aspects.
I am referring to the fact that Schengen also results in the mobility of huge numbers of people being restricted because of social systems. Schengen is a further step towards the creation of a superstate, Fortress Europe. The creation of a society of control with immense powers. I do not wish to contribute to that.
There is indeed no doubt that cross-border crime is one of the greatest problems we are faced with today. Hence there is a need for cross-border solutions. However, I do not believe that Schengen, or the EU for that matter, is the right forum for the purpose. There is already Interpol, an excellent and efficient international police body in which sovereign states throughout the world participate. Instead of building up parallel systems, more should be done to strengthen Interpol. We know that criminality is not limited to our continent, but consists of worldwide networks. These were a few points of a general nature; now for the more specific ones.
One aspect, which in my opinion is treated all too lightly when it comes to the Schengen information systems, is the question of confidentiality. The personal data which will be processed and stored are of a highly sensitive nature. One of the most important tasks for the State is to provide its citizens with full safeguards against unauthorised access to personal data. Hence I see this as a national matter, since it is my firm opinion that the EU is in no position to provide the safeguards required. Besides, I consider it unnecessary and costly to establish new structures. After all, it is taxpayers' money which has to finance the system.
I have long been of the opinion that the development of the EU, or European integration as some like to call it, can be compared to the growth of tyranny by small steps. Frighteningly enough, the steps are no longer particularly small. Instead we are witnessing large, determined and rapid strides towards the creation of an EU State. No true Europhile should accept that.
(SK) Ladies and gentlemen, we are once again discussing the Schengen Information System (SIS) which is the main tool for the application of the Schengen principles. It is undoubtedly the backbone of a 'borderless' Europe and the Area of Freedom, Security and Justice and therefore it is essential that SIS II should begin to operate.
At the present time, the SISone4ALL system is fully operational as a transitional technical solution, allowing the nine new Member States to be connected to the SIS and of course, through accession to the Schengen area, to become full members of the Union. The date of 21 December 2007 was a great day in the history of my country, Slovakia, and of the entire EU. It marked the real fall of the iron curtain.
This is why I should like to thank Carlos Coelho for producing this report and for the tremendous efforts he has made. I am convinced that, but for him, the Schengen area would not have nine new members today. I believe that the new generation SIS will also manage to operate equally quickly and without any problems.
Thank you very much to all of the speakers for an excellent debate and for the wide support for the principle of the new mandate, as well as the position of the rapporteur, expressed by various speakers.
Mr Marinescu, I have praised the excellent work of the Portuguese Presidency, which has allowed new Member States to join the system. I have made a note that Romania wants to join the system as soon as possible under the supervision of the Commission, subject to any technical adjustments that might be necessary in this regard.
Concerning the observations made by Mrs Lefrançois and Mr Lax, the Council can only apologise for the delay, but we all recognise the efforts made by the Commission, the personal pledge from Vice-President Barrot to get things back on track and the strict measures imposed on the contractor. The Council will also remain vigilant alongside the Commission and all the Member States, who will remain strongly committed to completing the project, as planned, by ensuring that it is both technically feasible and effective, as well as guaranteeing citizens' freedoms, of course.
In answer to Mrs Ždanoka and Mr Guerreiro, I understand - and Mrs Lefrançois underlined this - that several of you would like a further discussion on incorporating new functions into the system, but it is vital that we complete SIS II before we allow these. Therefore, I believe that it would be natural for there to be a political debate on what these new functions should be. However, as several of you have pointed out, this should not hinder the launch of the new system. In fact, it would be unacceptable to abandon these functions for the sole reason that an obsolete system - in this case SIS I - could not accommodate them. First of all, before we have this debate, it is essential that we have the system and that the technological development is completed.
In terms of the other speeches, which were mainly concerned with data protection, I would like to point out - as the President did, and we took part in this morning's debate on personal data protection with Commissioner Barrot - that we effectively want to continue the work undertaken at European level, and that we believe that the guarantees you requested, in terms of protecting this data and sharing information with third countries, must be in place. Without returning to the general debate that we had this morning, I would just like to say that, in terms of the protection of this data, it was agreed that we would follow the recommendations of the European Data Protection Supervisor so that these concerns are taken into account.
Mr President, I too would like to thank all of the speakers and the rapporteur once again. To follow up on what Mr Jouyet said, I would also like to remind everyone that we are very mindful of compliance with data protection rules. As you said, President-in-Office, the services are in regular contact with those of the European Data Protection Supervisor to ensure that these rules are properly integrated into the development and management of SIS II. A visit to Strasbourg by the European Data Protection Supervisor is planned in the first half of 2009, before the migration takes place, to ensure that data protection is secure.
The converter, which is in the process of being developed, will also enable secure data transfer from SIS I to SIS II. Mrs Lefrançois quite rightly said that this migration should not be rushed, and she is right. We need to be very careful.
In any case, the legal instruments contain specific provisions aimed at ensuring compliance with the principles of data protection. That is all I can say about data protection, bearing in mind that we need to pay close attention to ensuring that this system is consistent with what we are trying to achieve elsewhere in Europe in terms of data protection.
Now, going back to the matter of the delay: I completely understand Mr Marinescu, Mr Lax and Mrs Lefrançois, who clearly expressed their concern following the series of delays that we have had. As for SIS II preparations at central level, we are keeping a close watch on progress, we have introduced measures that will help us monitor things closely and the Commission's services will specifically see to it that there are enough resources to follow up on the work of contractors.
Evidently, if necessary we can resort to the penalties provided for in the contracts, as my predecessor did by imposing a fine of more than EUR 1 million on one of the contractors. However, Mr President, ladies and gentlemen, rather than resort to penalties, I would prefer to see contractors working efficiently and keeping to our timetable.
Nevertheless, the implementation of SIS II does not just concern the central SIS II. Clearly we also need a considerable effort from the Member States. I am glad that the French Presidency is here today, because I know how committed it is to this.
To assist the Member States in their preparations at national level, the Friends of SIS II, established by the Slovenian Presidency and recognised by the French Presidency, is extremely useful. This high-level group, in which the Commission is actively involved, has the task of monitoring the implementation of SIS II in the Member States. It is only through solid cooperation that we will succeed in overcoming the problem.
I would just like to say that we are not trying to turn Europe into a fortress with SIS III; we are simply trying to make sure that the removal of internal borders does not mean a greater risk of uncertainty, violence and terrorism for the European Union and for European citizens. Therefore, I cannot allow it to be said that by creating SIS II we are closing the doors to Europe. It is not a question of that. It is simply a case of ensuring that, having removed our internal borders, we can offer European citizens a space - yes, I will say it - a space of security and freedom.
That is all, Mr President. In any case, I would like to thank the European Parliament and Mr Coehlo personally for investing so much in the construction of SIS II, which again is key to the success of Schengen.
Mr President, I am taking the risk of making my final comments in French in response to the courteous remarks made by Mr Jouyet and Vice-President Barrot. Therefore, I am now going to thank you in your own language. It has not been easy to reach a consensus within the Council, but you have succeeded. For us, two things are truly important: a clear division of competences between the Commission and the Member States, and the issue of the Commission's mandate.
The Commission's mandate cannot end until SIS II is working properly. I would also like to thank the Council, the Commission and all political groups in the Committee on Civil Liberties, Justice and Home Affairs for their work on drafting the amendments that we will vote on tomorrow. For us, the transparency clause is crucial: citizens have the right to be kept informed about Schengen and SIS II. As for the question of the Commission's mandate, an unlimited mandate is unacceptable. However, we have managed to address that problem.
To finish, Mr President, I would like to explain why we like SIS II to those who have spoken rather negatively about the system. We like SIS II because we like freedom of movement in Europe. However, for there to be freedom of movement in Europe, we have to be sure that our external borders are secure. The security of our external borders is a condition of the freedom of European citizens, and that is why we urgently need SIS II.
The debate is closed.
The vote will take place tomorrow.